Citation Nr: 0431503	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include secondary service connection.  

2.  Entitlement to service connection for left knee disorder, 
to include secondary service connection. 

3.  Entitlement to service connection for a left ankle 
disorder, to include secondary service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the veteran submitted additional 
evidence consisting of studies of the brain and a magnetic 
resonance image (MRI) of the lower extremities dated in May 
2000, but did not provide a waiver of RO consideration.  The 
studies of the brain are not material to the issues on 
appeal, and the MRI is duplicative of evidence already in the 
claims folder.  This evidence does not require a remand to 
the RO for consideration.  

The claims for service connection for left hip and left knee 
disorders will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no medical evidence of a current diagnosis of a left 
ankle disorder.  


CONCLUSION OF LAW

Service connection is not warranted for a left ankle 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran's claim for service connection for a left ankle 
disorder was denied on the merits in September 2002.  In 
October 2002, the veteran filed a notice of disagreement 
limited to the other two issues currently on appeal.  In 
January 2003, the RO issued a statement of the case (SOC) 
that included discussion of the denial of service connection 
for the left ankle disorder.  This was in error as the 
veteran had not initiated an appeal on this issue.  However, 
the Board will accept jurisdiction of this issue as the 
veteran filed a timely substantive appeal in February 2003 
stating he wanted to appeal all issues listed on the SOC, and 
the veteran's representative filed a document which can be 
interpreted as a notice of disagreement with the left ankle 
issue in March 2003, well within the time allotted to file a 
notice of disagreement.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

The veteran asserts that he is entitled to service connection 
for a left ankle disorder as secondary to his service 
connected tear of quadriceps femoris muscle of the left 
thigh.  The file contains numerous reports of orthopedic 
consultations and examinations; however, these focus on other 
areas, including left hip, knees, back, and shoulder.  The 
entire medical record, including service medical records and 
post-service medical records, from private and VA medical 
providers, shows no complaints of or treatment for a left 
ankle disorder.  

The record does not reflect that the veteran is a medical 
professional. As a lay person, he is not competent to render 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In view of the complete lack of complaints or 
findings related to the left ankle, service connection is not 
warranted.  In the absence of medical evidence of such a 
disorder, the veteran's claim fails.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. §§ 5100 
to 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In letters dated in May and October 
2001, VA informed the veteran of the requirements of the 
VCAA.  The Board finds that the information provided to the 
appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim for service 
connection for a left ankle disorder and the responsibilities 
of VA and the appellant in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
appellant's claims must show that the veteran has a current 
disorder and a that there is a relationship between that 
disability and an injury, disease or event in service, (2) VA 
would obtain any information or evidence that he told it 
about, and (3) the appellant is responsible for supplying VA 
with sufficient information to obtain records on his behalf 
and should either sign enclosed releases or obtain the 
records himself and send them to VA.  This information is 
similar to that contained in a letter of June 1999, wherein 
VA informed the veteran of what was necessary to well-ground 
his claim.  It also included information as to what evidence 
VA needed and what was specifically required of the veteran.  
While the letter was couched in terms of establishing a well-
grounded claim, a legal standard which is no longer used be 
VA, it can not be said that VA has failed to provide 
information to the veteran as to what evidence VA needs to 
establish service connection for a left ankle disorder.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of May and October 
2001, asked the veteran to provide any medical evidence 
showing that the he had a disorder that was caused by 
service.  He was asked to send information describing 
additional evidence or the evidence itself to VA.  He was 
informed that VA wanted to give him a chance to tell about 
any additional evidence he knows about that might help his 
claim.  He was also asked to send VA the evidence it needs.  
He responded to the October 2001 letter with a statement 
indicating that he had no more evidence to send VA pertaining 
to his claim (see statement of November 2001).  In addition, 
a statement of the case dated in January 2003 reiterated the 
requirements of the VCAA and provided the implementing 
regulations.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran was provided a VA 
examination in July 1999 and has been seen and treated by VA 
on multiple occasions.  The Board finds that the examination 
contains adequate findings for rating purposes.  He never 
complained of or was treated for a left ankle disorder and an 
examination for such a disorder is not necessary to make a 
decision on the claim.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for a left ankle disorder is denied.   


REMAND

As to the claims for service connection for left hip and knee 
disorders, further development as indicated below is 
warranted.  

Service medical records show that, in addition to injuring 
his left thigh muscle (August 1981), the veteran complained 
of the left knee problems.  The veteran was assessed as 
having torn quadriceps from old tear unresolved and 
chondromalacia of the left knee in August 1983.  When 
examined for separation from service in January 1985, the 
veteran reported trick or locked knee.  The examiner noted 
chrondromalacia of the left knee, but a clinical evaluation 
of the lower extremities was normal.  

VA medical records dated in June 1986 reflect that the 
veteran was seen for numbness from his left hip joint through 
the left leg.  Objective findings revealed, in pertinent 
part, a large defect occupying the middle and upper third of 
the thigh anteriorily which appeared to involve the vastus 
intermedius to a lesser extent and its insertion into the 
base of the patella appeared to be very lax.  The hips and 
ankles were unremarkable.  The diagnosis included major tear 
of quadriceps femoris muscle involving both the rectus 
femoris and the vastus intermedius. 

VA medical records dated in 1997 revealed continued 
complaints of left hip and left knee pain and discomforts.  
In March 1997, there was discomfort of the left hip and pain 
at the area of the muscle tear/depression, and the diagnosis 
was status post tear, left upper quadriceps muscle.  The 
veteran also complained pain that radiated from the left hip 
to the knee.  A physical examination revealed swollen left 
thigh muscle, and the diagnosis was left hip and thigh pain 
questionable bursitis.  X-rays of the left hip dated in May 
1997 revealed osteoarthritis.  An entry in June 1997 showed 
degenerative joint disease of the left hip questionable 
related to old thigh muscle injury.  A MRI of the lower 
extremities dated in September 1997 revealed, in pertinent 
part, evidence of chondromalacia of the left knee.  VA 
outpatient treatment records dated September 1997 revealed 
degenerative joint disease of the left knee and hip.  

Private medical records dated in September 1997 reveal that 
the veteran was seen for left hip and knee pain.  It was 
noted that the veteran was a letter carrier and perhaps his 
occupation aggravated his condition.  

In a January 1998 memoranda, a doctor associated with VA 
indicated that the veteran's injury to his left thigh in 
service may have involved the left hip.  It was noted that 
the veteran was a mail carrier with progressive left hip 
pain.  On physical examination, the veteran demonstrated 
decreased range of motion of the hip and pain with range of 
motion.  The doctor noted that X-rays of the left hip 
revealed osteoarthritis of the hip well advanced for someone 
the veteran's age.  The examiner noted that the veteran's 
disorder could advance with continual loading.  

The record includes a VA opinion dated in July 1999 and 
addendum dated in March 2000 regarding the etiology of the 
veteran's left hip and knee disorders.  The examiner 
ultimately concluded that the left hip and knee disorders 
were not due to service-connected tear of the quadriceps.  
Although the examiner found there was not direct relationship 
between the veteran's non service-connected left hip an knee 
disorders and his service-connected left thigh disorder, the 
opinion is not adequate in that does not answer the question 
as to whether the veteran's service-connected left thigh 
disorder aggravated i.e. caused an increase in disability of 
the left hip or knee disorders.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The Court defined 
aggravation as an increase in the disability.  Allen v. 
Brown, at 444, 448, 449.   

In July 1999, William Hugh Stephens, Jr., M.D. opined that 
post traumatic arthritis of the left hip and knee stemmed 
from an injury that the veteran sustained in service.  
However, this opinion is not reliable in that it is based 
solely on a history provided by the veteran and did not 
include a historical review of all available medical records.  

Based on the foregoing, the Board is of the view that a VA 
examination and opinion are needed to determine the etiology 
of the veteran's left hip and knee disorders.  

The record reflects there are outstanding medical records.  
Private medical records dated in September 1997 reflect that 
the veteran had been recently treated at the Candler 
Emergency Room for left knee and hip pain.  The veteran 
indicated on VA Form 21-4142 that he had received treatment 
from Dr. H. Clark Deriso for his left hip, knee, and thigh in 
May 20001.  These records may provide information relevant to 
the veteran's claims.  However, they have not been requested.  



The case is remanded to RO via the AMC for the following 
action:  

1.  Obtain authorization from the veteran 
and then ask for a copy of records of the 
Candler Emergency Room for treatment of 
veteran's the left knee and hip pain in 
1997.  Request a copy of records of Dr. 
H. Clark Deriso for treatment of left 
hip, knee, and thigh in May 2001 (See VA 
Form 21-4142 form dated in June 2001.)  
If these records are not available, this 
must be indicated in writing.  

2.  Make arrangements with the 
appropriate VA medical facility to afford 
the veteran an orthopedic examination to 
determine the nature and etiology of a 
left hip and left knee disorder.  Send 
the claims folder to the examiner for 
review, and the examiner should indicate 
in writing that the claims folder has 
been reviewed.  Conduct all necessary 
studies.  

a.  Provide an opinion regarding the 
etiology of any left hip disorder found 
by responding to the following: 

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that a left hip disorder is related to 
service or is aggravated (i.e. increased 
in disability) as a result of the 
veteran's service-connected tear of 
quadriceps femoris muscle of the left 
thigh.  

b.  The examiner should provide an 
opinion regarding the etiology of a left 
knee disorder found by responding to the 
following:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that a left knee disorder are related to 
service or were aggravated (i.e. 
increased in disability) as a result of 
the veteran's service-connected tear of 
quadriceps femoris muscle of the left 
thigh.  

3.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should then readjudicate 
the claims for service connection for a left hip 
and left knee disorder.  

5.  If the claims remain denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the case 
with the laws and regulations regarding 
diseases due to undiagnosed illness.  The 
veteran and his representative should be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



